DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the curved surface S is a curved surface disposed to be inclined with respect to the plane P2 perpendicular to the needles, when viewed in only one direction perpendicular to the needles” as recited by claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There appears to be typographical errors in paragraphs [0017] and [0018] regarding “curved surface S” as opposed to “curved surface S2”
There appears to be a typographical error in paragraphs [0019] regarding “curved surface S1” as opposed to “curved surface S2”
There appears to be a typographical error in paragraph [0055] regarding “skin contact surface 60” as opposed to “skin contact surface 50”
There appears to be a typographical error in paragraph [0059] regarding “multi-needle module 600 according to the first embodiment” as opposed to  “multi-needle module 100 according to the first embodiment”
Appropriate correction is required.

Claim Objections
Claim 8 objected to because there is a lack of antecedent basis for “curved surface S” in line 2 as opposed to “curved surface S2”.  Appropriate correction is required.
S2”.  Appropriate correction is required.
Claim 10 objected to because there is a lack of antecedent basis for “curved surface S1” in line 4 as opposed to “curved surface S2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (KR 101679664 – IDS 01/09/20 Foreign Patent Cite No. 1 – citations from IP.com machine translation, see PTO-892 NPL Doc. V).
Regarding claim 1, Jeon teaches a multi-needle module for skin treatment in an inclined direction (Figure 3b), the multi-needle module comprising: a housing part (decompression cylinder 40); and a plurality of needles (needles 20) configured to be disposed in parallel in the housing part (Figure 2, for example), wherein tips of the needles have an arrangement along a plane S1 (Figure 2), and the plane S1 is a plane inclined by a predetermined angle with respect to a plane P2 perpendicular to the needles (Figure 2; “the needle 20 preferably maintains an angle of 87 to 50 degrees with the surface of the skin.” [Page 5, paragraph 3]).
 skin contact surface (lower-most edge of decompression cylinder 40), and the skin contact surface is disposed along the plane S1 (Figure 3b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (WO 2014/189161 – citations from WIPO machine translation, see PTO-892 NPL Doc. U) in view of Jeon (KR 101679664 – IDS 01/09/20 Foreign Patent Cite No. 1 – citations from IP.com machine translation, see PTO-892 NPL Doc. V).
Regarding claim 1, Bang teaches a multi-needle module (multi-needle assembly 1; Figure 1) for skin treatment in an inclined direction, the multi-needle module comprising: a housing part (suction cap 300); and a plurality of needles (needles 100) configured to be disposed in parallel in the housing part (Figure 3, for example), wherein tips of the needles have an arrangement along a plane S1 (see annotated Figure 3 below).  Bang fails to explicitly teach the plane S1 is a plane inclined by a predetermined angle with respect to a plane P2 perpendicular to the needles. Jeon teaches a multi-needle module for skin treatment in an inclined direction (Figure 3b) comprising a housing part (decompression cylinder 40) and a plurality of needles (needles 20), wherein the tips of the needles have an arrangement along a plane S1 (Figure 2); and the plane S1 is a plane inclined by a predetermined angle with respect to a plane P2 perpendicular to the needles (Figure 2; “the needle 20 preferably maintains an 

Regarding claim 2, modified Bang teaches the multi-needle module as claimed in claim 1, further comprising a plurality of needle guides (structures forming needle through hole 310; see annotated Figure 3), wherein tip surfaces (see annotated Figure 3 below) of the needle guides are arranged along the plane S1 (Figure 3). 

Regarding claim 3, modified Bang teaches the multi-needle module as claimed in claim 2, wherein the tip surfaces of the needle guides are formed as a plane perpendicular to the needles (Figure 3).

Regarding claim 4, modified Bang teaches the multi-needle module as claimed in claim 2, wherein the tip surfaces of the needle guides are formed as a plane having the same inclination as that of the plane S1 (see annotated Figure 3 below).

Regarding claim 5, modified Bang teaches the multi-needle module as claimed in claim 1, wherein the housing part has a skin contact surface (lower-most edge of suction cap 300), and the skin contact surface is disposed along the plane S1 (Figure 7).

[AltContent: textbox (Plane S1/Surface S2)]Regarding claim 6, modified Bang teaches the multi-needle module as claimed in claim 5, wherein the housing part includes four side portions which are parallel to the needles (Figures 1 and 3), and four inclined tip edge surfaces positioned at tips of the four side portions constitute the skin contact surface (Figures 1 and 7).

Claims 7-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (WO 2014/189161 – citations from WIPO machine translation, see PTO-892 NPL Doc. U) in view of Pettis et al. (US 2015/0051582). 
Regarding claims 7 and 8, Bang teaches a multi-needle module (multi-needle assembly 1; Figure 1) for skin treatment in an inclined direction, the multi-needle module comprising: a housing part (suction cap 300); and a plurality of needles (needles 100) configured to be disposed in parallel in the housing part (Figure 3, for example), wherein tips of the needles have an arrangement along a surface S2 (see annotated Figure 3 above). Bang fails to explicitly teach the tips of the needles have an arrangement along a curved surface S2, and the curved surface S2 is a curved surface disposed to be inclined with respect to a plane [S2] is a curved surface disposed to be inclined with respect to the plane P2 perpendicular to the needles, when viewed in only one direction perpendicular to the needles. Pettis teaches a multi-needle module for skin treatment (Figures 5A-5B) comprising: a housing part (cylindrical housing 84) and a plurality of needles (needles 50a-50c), wherein the tips of the needles have an arrangement along a curved surface S2 (inclined patient contact surface 86; Figure 5A), the curved surface S2 is a curved surface disposed to be inclined with respect to the plane P2 perpendicular to the needles, when viewed in only one direction perpendicular to the needles (Figures 5A and 5B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the multi-needle module of Bang such that the needles are arranged along a curved surface disposed to be inclined with respect to the plane P2 perpendicular to the needles, when viewed in only one direction perpendicular to the needles (Figures 5A) based on the teachings of Pettis to reduce the tendency to apply too much pressure against the tissue during use and therefore reduce tissue compression forces (Pettis [0072]). 

Regarding claims 10 and 12, modified Bang teaches the multi-needle module as claimed in claim 7, further comprising a plurality of needle guides (see annotated Figure 3 above). Modified Bang fails to explicitly teach wherein tip surfaces of the needle guides are arranged along the curved surface S1 [S2]; and wherein the tip surfaces of the needle guides are formed as a curved surface forming a portion of the curved surface S2. Pettis teaches a multi-needle module for skin treatment (Figures 5A-5B) comprising: a housing part (cylindrical housing 84), a plurality of needles (needles 50a-50c), and a plurality of needle guides (support hubs 52a-52c), wherein the tip surfaces of the needle guides are arranged along the curved surface S2 (inclined patient contact surface 86; Figure 5A) and are formed as a curved surface forming a portion of the curved surface S2 (wherein the support hubs 52a-c are part of the surface of 

Regarding claim 11, modified Bang teaches the multi-needle module as claimed in claim 10, wherein the tip surfaces of the needle guides are formed as a plane perpendicular to the needles (Figure 3).

Regarding claim 13, modified Bang teaches the multi-needle module as claimed in claim 7, wherein the housing part has a skin contact surface (lower-most edge of suction cap 300). Modified Bang fails to explicitly teach the skin contact surface is disposed along the curved surface S2. Pettis teaches a multi-needle module for skin treatment (Figures 5A-5B) comprising: a housing part (cylindrical housing 84), a plurality of needles (needles 50a-50c), and a skin contact surface (inclined patient contact surface 86) disposed along the curved surface S2 (inclined patient contact surface 86; Figure 5A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the skin contact surface of the multi-needle module of Bang to be disposed along the curved surface S2 based on the teachings of Pettis to reduce the tendency to apply too much pressure against the tissue during use and therefore reduce tissue compression forces (Pettis [0072]). 

Regarding claim 14, modified Bang teaches the multi-needle module as claimed in claim 13, wherein the housing part includes four side portions which are parallel to the needles four inclined tip edge surfaces positioned at tips of the four side portions constitute the skin contact surface (Figures 1 and 3).

Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (WO 2014/189161 – citations from WIPO machine translation, see PTO-892 NPL Doc. U) in view of Di Pietro (USPN 6200291). 
Regarding claims 7 and 9, Bang teaches a multi-needle module (multi-needle assembly 1; Figure 1) for skin treatment in an inclined direction, the multi-needle module comprising: a housing part (suction cap 300); and a plurality of needles (needles 100) configured to be disposed in parallel in the housing part (Figure 3, for example), wherein tips of the needles have an arrangement along a surface S2 (see annotated Figure 3 above). Bang fails to explicitly teach the tips of the needles have an arrangement along a curved surface S2, and the curved surface S2 is a curved surface disposed to be inclined with respect to a plane P2 perpendicular to the needles, when viewed in at least one direction perpendicular to the needles; and wherein the curved surface S [S2] is a curved surface disposed to be inclined with respect to the plane P2 perpendicular to the needles, when viewed in two directions perpendicular to the needles, and the two directions are directions perpendicular to each other. Di Pietro teaches a needle module for skin treatment (Figure 4) comprising: a housing part (device 1 having cylindric body 5 and conic portion 2) and a needle (needle 3), wherein the tip of the needle has an arrangement along a curved surface S2 (surface 20 “has a substantially spheric cap configuration” [Col 3, line 9]), and the curved surface S2 is a curved surface disposed to be inclined with respect to a plane P2 perpendicular to the needles, when viewed in two directions perpendicular to the needles, and the two directions are directions perpendicular to each other (Figures 3-4; “surface 20 has a substantially spheric cap configuration” [Col 3, line 9]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the multi-needle module of Bang such that the needles 

Regarding claims 10 and 12, modified Bang teaches the multi-needle module as claimed in claim 7, further comprising a plurality of needle guides (see annotated Figure 3 above). Modified Bang fails to explicitly teach wherein tip surfaces of the needle guides are arranged along the curved surface S1 [S2]; and wherein the tip surfaces of the needle guides are formed as a curved surface forming a portion of the curved surface S2. Di Pietro teaches a needle module for skin treatment (Figure 4) comprising: a housing part (device 1 having cylindric body 5 and conic portion 2), a needle (needle 3), and a needle guide (needle passage through conic portion 2; Figure 3 for example); wherein a tip surfaces of the needle guide is arranged along the curved surface S1 [S2]; and wherein the tip surface of the needle guide is formed as a curved surface forming a portion of the curved surface S2 (surface 20; Figures 3-4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the multi-needle module of Bang such that the tip surfaces of the plurality of needles guides are arranged along a curved surface forming a portion of curved surface S2 based on the teachings of Di Pietro to allow the plurality of needles to penetrate the skin at the optimum depth leading to less pain and optimal absorption of the fluid being injected (Di Pietro [Col 1, lines 21-37]). 

Regarding claim 11, modified Bang teaches the multi-needle module as claimed in claim 10, wherein the tip surfaces of the needle guides are formed as a plane perpendicular to the needles (Figure 3).
 skin contact surface (lower-most edge of suction cap 300). Modified Bang fails to explicitly teach the skin contact surface is disposed along the curved surface S2. Di Pietro teaches a needle module for skin treatment (Figure 4) comprising: a housing part (device 1 having cylindric body 5 and conic portion 2) and a needle (needle 3), the housing part having a skin contact surface (surface 20) disposed along the curved surface S2 (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the skin contact surface of the multi-needle module of Bang to be disposed along the curved surface S2 based on the teachings of Di Pietro to allow the plurality of needles to penetrate the skin at the optimum depth leading to less pain and optimal absorption of the fluid being injected (Di Pietro [Col 1, lines 21-37]). 

Regarding claim 14, modified Bang teaches the multi-needle module as claimed in claim 13, wherein the housing part includes four side portions which are parallel to the needles (Figures 1 and 3), and four inclined tip edge surfaces positioned at tips of the four side portions constitute the skin contact surface (Figures 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783